       Case 2:19-cv-00192-KS-MTP Document 1 Filed 12/05/19 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

 LOTTIE THOMPSON-GROVES                             )
 and WILLIAM GROVES,                                )
 Plaintiff,                                         )
                                                    )            CIVIL ACTION NO. 2:19-cv-192-KS-MTP
 v.                                                 )
                                                    )
 SOUTHWEST THEATERS, LLC                            )
 and TURTLE CREEK LIMITED                           )
 PARTNERSHIP                                        )
 Defendants.                                        )

                                           COMPLAINT

I.     INTRODUCTION

       Plaintiffs, Lottie Thompson-Groves and William (“Billy”) Groves (hereinafter,

“Plaintiffs”, file this Title III, Americans with Disabilities Act (hereinafter, “ADA”) action against

Defendants, Southwest Theaters, LLC. dba Southwest Theaters Turtle Creek 9 and Turtle Creek

Limited Partnership (hereinafter, “Defendants”), pursuant to 42 U.S.C. § 12181 et seq. In Count

One of the Complaint, Plaintiffs seek to enjoin Defendants to remove architectural barriers from

Defendant’s facility. In Count Two of the Complaint, Plaintiffs seek to enjoin Defendants to

maintain policies, practices, and procedures necessary to maintain Defendant’s facility free of

architectural barriers both now and once the architectural barriers are removed from Defendant’s

facility. In Count Three of the Complaint, Plaintiffs seek to enjoin Defendants’ use of Defendant’s

facility to provide full and equal enjoyment of Defendants’ facility to individuals with disabilities.

Count Two of the Complaint and Count Three of the Complaint seek independent relief in addition

to the removal of architectural barriers from Defendants’ facility. In Count Four of the Complaint,

Plaintiffs seek an injunction requiring the Defendants to conduct readily achievable barrier




                                                                                           Page 1 of 12
       Case 2:19-cv-00192-KS-MTP Document 1 Filed 12/05/19 Page 2 of 12




removal according to the ADA Standards.

II.     JURISDICTION, PARTIES, AND ARTICLE III STANDING

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter the “ADA”), and its

implementing regulations. Therefore, this Court is vested with original jurisdiction under 28

U.S.C. §1331 and §1343.

       2.      Venue is proper in this Court pursuant to Title 28, U.S.C. §1391 and the Local

Rules of the United States District Court for the Southern District of Mississippi.

       3.      Lottie Thompson-Groves has tremors, stenosis of the neck and spine, heel spurs

and bulging disks, which causes her to have balance issues, shaking, a limited use of hand

functions, reduced motor function and other neurological and physical problems that limit her

ability to walk stand, lift, bend, work, perform manual tasks, all of which are major life activities

pursuant to 42 U.S.C. § 12102(2)(A). Because of her disabilities, Lottie Thompson-Groves uses

mobility aids, particularly a cane, for travel. Therefore, Plaintiff Lottie Thompson-Groves is

disabled pursuant to the ADA, in that she suffers physical impairments substantially limiting one

or more major life activities. 42 U.S.C. § 12102; see also, 28 C.F.R. § 36.104.

       4.      Billy Groves has neuropathy, which substantially limits the use of his legs and feet,

creates back problems, and severely limits the use of his right hand. His physical, medical

condition limits his ability to walk, stand, lift, bend, work, perform manual tasks, all of which are

major life activities pursuant to 42 U.S.C. § 12102(2)(A). Because of his disabilities, Billy Groves

uses mobility aids, particularly a wheelchair, for travel and mobility. Therefore, Plaintiff Billy

Groves is a person with a disability pursuant to the ADA, in that he suffers a physical impairment




                                                                                         Page 2 of 12
       Case 2:19-cv-00192-KS-MTP Document 1 Filed 12/05/19 Page 3 of 12




substantially limiting one or more major life activities. 42 U.S.C. § 12101; see also 28 C.F.R. §

36.104.5.

       5.      Plaintiffs reside in Satsuma, Alabama which is approximately an hour and a half

drive from Waynesboro, Mississippi. Lottie and Billy travel at least once per month to

Waynesboro, Mississippi to visit Lottie’s granddaughter Cora who is less than one year old and is

Lottie’s first grandchild. These trips are very special to her. Lottie, Billy, her son, and daughter-

in-law often go shopping and eat in Hattiesburg since there are very few shopping or entertainment

or dining options in Waynesboro. While in the Hattiesburg area, they often see movies and

participate in family outings when Billy and Lottie visit their relatives. Billy often travels to

Mississippi because he was raised in Mississippi and his family resides there.

       6.      Defendant, Turtle Creek Limited Partnership, (hereinafter, “Turtle Creek”) is

registered to conduct business and is conducting business within the State of Mississippi sufficient

to create both general and specific in personam jurisdiction. Upon information and belief, Turtle

Creek “owns” and “leases to” Southwest Theaters, LLC, the business and real property and

improvements known as Southwest Theaters Turtle Creek 9 located at 1000 Turtle Creek Dr, Suite

A5, Hattiesburg, MS 39402, (hereinafter “Theater”). As a movie theater, the establishment

qualifies as a place of public accommodation, pursuant to 42 U.S.C. § 12181(7)(F) and 28 C.F.R.

§ 36.104.

       7.      Defendant, Southwest Theaters, LLC, (hereinafter “Southwest” or “Theater”) is a

limited liability company that is registered to conduct business and is conducting business within

the State of Mississippi sufficient to create both general and specific in personam jurisdiction.

Upon information and belief, Southwest Theaters, LLC “leases” and/or “operates” the business

and/or real property and improvements known as Southwest Theaters Turtle Creek 9 located at



                                                                                         Page 3 of 12
           Case 2:19-cv-00192-KS-MTP Document 1 Filed 12/05/19 Page 4 of 12




   1000 Turtle Creek Dr, Suite A5, Hattiesburg, MS 39402, (hereinafter “Theater”). As a movie

   theater, the establishment qualifies as a place of public accommodation, pursuant to 42 U.S.C. §

   12181(7)(F) and 28 C.F.R. § 36.104.

           8.      Because of the various types of barriers described below, the Plaintiffs have been

   denied full and equal enjoyment of the Defendants’ premises on the basis of their disabilities.

           9.      Plaintiffs, accordingly, have Article III standing to pursue this case because: (1)

   they are people with disabilities, pursuant to the statutory and regulatory definition; (2) the

   Defendants’ establishment is a place of public accommodation, pursuant to the statutory definition;

   (3) suffered a concrete and particularized injury by being denied access to the facility by

   architectural barriers, by policies and practices, and by denial of the use of the facility for their full

   and equal enjoyment as compared to non-disabled individuals; and (4) because these architectural

   barriers and policies continue to exist, there is a genuine threat of imminent future injury, as

   described herein. (See Footnote 1). Furthermore, they have definite plans during 2019 to return to

   the facility.

III.       COUNT ONE – Failure to Remove Architectural Barriers When Readily Achievable
           [42 U.S.C. § 12182(b)(2)(A)(iv)]

          10.      Plaintiffs incorporate as if fully set forth, herein, the allegations of
   paragraphs 1-9.

           11.     Plaintiffs are informed and believe based on publicly available information that

   the facility was constructed for first occupancy after the effective date of the 1991 ADA

   Accessibility Guidelines. However, upon information and belief, the Defendants have not

   fulfilled their obligation under the ADA Accessibility Guidelines to remove architectural

   barriers when readily achievable to do so or when conducting alterations. [42 U.S.C. §

   12182(b)(2)(A)(iv)] 28 CFR § 36.304.



                                                                                                 Page 4 of 12
        Case 2:19-cv-00192-KS-MTP Document 1 Filed 12/05/19 Page 5 of 12




ARCHITECTURAL BARRIERS

        12.     When the Plaintiffs last visited the Theater in November 2019, they encountered

the following barriers for individuals with disabilities;

        12.1.   Entrance Lobby Area

                a. The height of the transition between the carpet and tile exceeds the maximum

                     slope allowable and requires beveling or a ramp;

        12.2.   Ramp Leading from Lobby to Theater Area

                a. The slope of the ramp leading from the lobby to the theater area exceeds the

                     maximum requirements of the ADA Standards, thereby, creating an

                     inaccessible path of travel to the primary function area of the facility;

        12.3.   Women’s Restroom Located at the Top of Ramp

                a. The pipes underneath the lavatory sink are not insulated as required;

        12.4. Men’s Restroom Located at the Top of Ramp

                a. There is no ambulatory toilet compartment as required where the numeric

                     combination of urinals and water closets totals six or more fixtures;

                b. The pipes underneath the lavatory sink are not insulated as required;

        13.         To date, the barriers to access and other violations of the ADA still exist and

have not been remedied or altered in such a way as to effectuate compliance with the provisions

of the Standards.

        14.         Unless Defendants take remedial action, Plaintiffs will continue to encounter the

architectural barriers described herein, and, as a result, be discriminated against by Defendants on

the basis of their disabilities.




                                                                                             Page 5 of 12
          Case 2:19-cv-00192-KS-MTP Document 1 Filed 12/05/19 Page 6 of 12




          15.      Plaintiffs have been obligated to retain the undersigned counsel for the filing and

  prosecution of this action. They are entitled to have reasonable attorney’s fees, costs and expenses

  paid by the Defendants pursuant to 42 U.S.C. § 12205.

          16.         Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiffs injunctive relief, including an Order to remove the architectural barriers and bring the

  facility into compliance with the ADA Standards.

IV.       COUNT TWO – FAILURE TO MODIFY POLICIES, PRACTICES AND
          PROCEDURES WHICH DENY EQUAL BENEFITS [42 U.S.C. § 12182(b)(2)(A)(ii)]

          17.      Plaintiffs incorporate by reference and reallege all the paragraphs above as if fully

  set forth herein.

          18.      By its clear text, Title III requires a public accommodation to provide individuals

  with disabilities more than simple physical access. Removal of architectural barriers as described

  in Count One is only one component of compliance with the Statute. Thus, a place of public

  accommodation must not have and must modify any policy or practice which effectively, or

  directly denies access to goods or services to individuals with disabilities and prevents them from

  realizing the full and equal enjoyment of goods and services offered. 42 U.S.C. §

  12182(b)(2)(A)(ii).

          19.      Defendants have failed to make modifications in policies, practices, and procedures

  as follows:

                a. Defendants have demonstrated that they have a policy of non-compliance with the

                   ADA new construction and/or alteration Standards by the failure to design the

                   facility or remove architectural barriers.




                                                                                            Page 6 of 12
       Case 2:19-cv-00192-KS-MTP Document 1 Filed 12/05/19 Page 7 of 12




             b. The presence of architectural barriers identified in Count One demonstrates that the

                Defendants either have no policies or have failed to create, adopt, and/or implement

                policies and procedures for the removal of architectural barriers.

             c. Defendants’ failure to provide a compliant transition in the lobby and a compliant

                ramp to the primary function areas exhibit a policy of excluding individuals with

                disabilities from being able to safely and independently access the theaters and

                restrooms located on the upper level.

             d. Defendants’ failure to provide accessible features in restrooms is further evidence

                of Defendants’ exclusionary policies and procedures.

       20.      To date, the Defendants’ discriminating policies, practices, and/or procedures have

not been modified to afford goods, services, facilities, privileges, advantages, or other

accommodations to individuals with disabilities.

       21.      Plaintiffs have been obligated to retain the undersigned counsel for the filing and

prosecution of this action. They are entitled to have their reasonable attorney’s fees, costs and

expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.

       22.      Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin the Defendants

from engaging in these discriminatory policies, practices, and procedures.

       23.      Therefore, the Plaintiffs hereby demand that Defendants both create and adopt a

corporate practice and policy that Defendants (a) will fully comply with the ADA design and

alteration Standards so that architectural barriers identified in Count One are permanently removed

from Defendants’ establishment; and (b) Defendants will implement policies and procedures

which provide individuals with disabilities, including those with mobility impairments, full and

equal enjoyment and use of all goods and services.



                                                                                         Page 7 of 12
         Case 2:19-cv-00192-KS-MTP Document 1 Filed 12/05/19 Page 8 of 12




V.       COUNT THREE – DENIAL OF FULL AND EQUAL ENJOYMENT

         24.         Plaintiffs incorporate by reference and reallege all the paragraphs above as if fully

 set forth herein.

         25.      Discrimination on the basis of disability is a denial of the “full and equal enjoyment

 of the goods, services, facilities, privileges, advantages, or accommodations” and is prohibited. 42

 U.S.C. 12182(a). Further, the ADA specifically makes it unlawful to provide individuals with

 disabilities with an “unequal benefit,” and to relegate individuals with disabilities to a “different

 or separate” benefit. 42 U.S.C. §§ 12182(b)(1)(A))(ii)-(iii); 28 C.F.R. § 36.202(b)-(c).

         26.      For that reason, the Act applies not only to barriers to physical access to places of

 public accommodation, but also to any policy, practice, or procedure which operates to deprive or

 diminish individuals with disabilities from full and equal enjoyment of the privileges and services

 offered by the public accommodation. 42 U.S.C. 12182.

         27.      Plaintiffs were denied full and equal access to the Theater due to Defendants’ denial

 of equal services and benefits. As compared to individuals without disabilities, Plaintiffs

 experienced unequal treatment and inferior accommodations at Defendants’ facility as follows:

               a. The inaccessible features of the lobby transition and the ramp to the second level

                  create unequal travel conditions for Plaintiffs and others similarly situated as

                  compared to customers without mobility impairments;

               b. The inaccessible features of the restrooms prohibited Plaintiffs from equally using

                  the fixtures and other elements without assistance or without difficulty or personal

                  humiliation or hardship;

               c. Defendant’s continued failure to maintain ADA accessibility as an integral part of

                  the facility and theater experience has segregated or otherwise treated Plaintiffs and


                                                                                              Page 8 of 12
          Case 2:19-cv-00192-KS-MTP Document 1 Filed 12/05/19 Page 9 of 12




                  others similarly situated differently, in that, the lack of accessible features and

                  policies caused Plaintiffs to be dependent on others to attempt access and caused

                  them to be deterred from returning to this facility for fear of experiencing the same

                  kind of discriminatory treatment.

          28.     Defendants’ conduct and unequal treatment of Plaintiffs constitute continuous

  discrimination in violation of the ADA. 28 C.F.R. § 36.211(a).

          29.     Absent a Court ordered injunction, Defendants will continue to deny Plaintiffs

  equal access to the goods and services offered at the Theater.

          30.     Plaintiffs have been obligated to retain the undersigned counsel for the filing and

  prosecution of this action. They are entitled to have their reasonable attorney’s fees, costs and

  expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.

          31.     Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin the Defendants

  from engaging in these continuous discriminatory practices which have resulted in denial of equal

  access by the Plaintiffs.

VI.       COUNT FOUR – FAILURE TO Remove Architectural Barriers when readily
          achievable [42 U.S.C. § 12183(a)(1)]

          32.     Plaintiffs incorporate by reference and reallege all the paragraphs above as if fully

  set forth herein.

          33.     Title III specifically states that for public accommodations discrimination includes

  “failure to remove architectural barriers . . . in existing facilities” unless it can be shown that

  removing a barrier is “not readily achievable” or accommodations cannot be provided through

  other means. (See 42 U.S.C. Section 12182(b)(2)(iv) & (v).




                                                                                           Page 9 of 12
       Case 2:19-cv-00192-KS-MTP Document 1 Filed 12/05/19 Page 10 of 12




       34.     The Department of Justice Regulations also provide accessibility Standards for

conducting readily achievable barrier removal in existing facilities. (28 C.F.R. §36.304(a) et seq.).

       35.     To date, architectural barriers remain at the facility due to Defendants' failure to

remove readily achievable barriers and/or comply with the ADA alteration or design Standards.

       36.     Plaintiffs have been obligated to retain the undersigned counsel for the filing and

prosecution of this action. They are entitled to have their reasonable attorney’s fees, costs and

expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.

       37.     Pursuant to 42 U.S.C. § 12188 this Court is authorized to issue an injunction against

the Defendants by ordering the facility brought into compliance with the Standards.

       WHEREFORE, premises considered, Plaintiffs demand judgment against the Defendants

on Counts One through Four and request the following injunctive and declaratory relief:

       1)      That the Court declare that the Defendants as well as all Defendants’ illegal actions

described herein violate the ADA, as more particularly described above;

       2)      That the Court enter an order requiring the Defendants to alter the facility to make

it accessible to and usable by individuals with disabilities to the full extent required by the ADA

as stated in Count One;

       3)      That the Court enter an order directing the Defendants to modify their policies,

practices, and procedures in order to provide equal access to individuals with disabilities consistent

with the ADA as stated in Count Two;

       4)      That the Court enter an order directing the Defendants to provide full and equal

access to the use of the Theater and maintain the required accessible features at the establishment

so that Plaintiffs, and other individuals with disabilities, enjoy the same experience offered to

individuals without disabilities, as stated in Count Three;


                                                                                         Page 10 of 12
Case 2:19-cv-00192-KS-MTP Document 1 Filed 12/05/19 Page 11 of 12
Case 2:19-cv-00192-KS-MTP Document 1 Filed 12/05/19 Page 12 of 12
